REQUESTED BY: Henry G. Jacoby, Athletic Commissioner.
Is a `physician's assistant' a `qualified physician' within the meaning of Neb.Rev.Stat. § 81-8,133.01 (Reissue of 1976)?
No.
You have requested an opinion regarding the interpretation of that portion of Neb.Rev.Stat. § 81-8,133.01 (Reissue of 1976), which provides that `[t]he State Athletic Commissioner may grant licenses to qualified physicians, . . .' (Emphasis added). Specifically, you ask whether or not a licensed club may use a `physician's assistant' instead of a `physician' at a bout. You indicate that the Director of the Department of Health has told you that a `physician's assistant', in his opinion, is not a `qualified physician'. Additionally, you state that you have previously found that chiropractors, paramedics, and registered nurses are not acceptable in place of a physician.
The laws governing physician's assistants are found at Neb.Rev.Stat. § 71-1,107.15 et seq. (Reissue of 1976). Section71-1,107.17 provides that a `physician's assistant' may perform medical services only under the supervision of a licensed physician. Thus, in our opinion, a `physician's assistant' is not a qualified `physician' within the meaning of section 81-8,133.01. The Legislature obviously intended, as indicated by the plain language of section 81-8,133.01, that only duly licensed physicians may be granted licenses by the Athletic Commissioner.
In consideration, in our opinion, a `physician's assistant' is not a `qualified physician' under section81-8,133.01 and the Athletic Commissioner may refuse to grant a license to such an individual.